DETAILED ACTION
This office action is responsive to the Appeal Brief filed on October 13, 2020.  Claims 1-11, 13-16 and 19-24 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 21, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “during the time window” and “after the time window”.  However, there is no recitation of any “time window” in the claim before these limitations.  Thus, there is insufficient antecedent basis for this limitation in the claim.  In order to overcome the rejection, the Examiner recommends amending Claim 1 to recite “determining, based on the collision, and based on the first device type or the second device type, and based on a minimum time to send a packet using at a time window comprising a length of time.”
Claims 2-7, 21, 22 and 24 depend from Claim 1 and inherit the same deficiencies.  Accordingly, they are rejected based on the same reasoning given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2002/0136233) in view of Quackenbush et al. (US 6,181,708).

Regarding Claim 1, Chen teaches a method comprising:
sending, via a first device type, a first transmission, wherein the first device type is associated with a first wireless protocol (“Bluetooth slave devices are responsive to commands issued by the Bluetooth master device and transmit data in accordance with permissions granted by the Bluetooth master device” – See [0100]; A Bluetooth device (first device type/protocol) sends a first data transmission);
determining a collision of the first transmission with a second transmission via a second device type, wherein the second device type is associated with a second wireless protocol (“In a similar manner, Resolution B type collisions 256 are characterized by the first colliding protocol 270 having a higher basic priority 215 than the second colliding protocol 272. Furthermore, the first colliding protocol 270 is characterized as being within acceptable service level parameters 274 while the second colliding protocol 272 is operating below the desired service level range 274. In this circumstance, the first protocol 270 is deferred 275 to permit the second protocol 272 to proceed in the open transmission window 278 so as to improve the service level 274 of the second protocol and prevent further degradation of its current service 230. This resolution 256 maintains desirable data throughput and QOS parameters 220 as the first protocol 270 may be partially degraded and still operate within the desired service level 211. The first protocol transmission 270 is overlapping transmission in the frequency-overlapping protocols” – See [0097]; See also Fig. 9; A collision is detected in step 152.  In the “Resolution B” example shown in Fig. 9, a collision between a Bluetooth transmission (first transmission) and a WLAN transmission (second transmission via a second device type/protocol) occurs at 275);
determining, based on the collision, and based on the first device type or the second device type, a length of time (“In this circumstance, the first protocol 270 is deferred 275 to permit the second protocol 272 to proceed in the open transmission window 278 so as to improve the service level 274 of the second protocol and prevent further degradation of its current service 230. This resolution 256 maintains desirable data throughput and QOS parameters 220 as the first protocol 270 may be partially degraded and still operate within the desired service level 211. The first protocol transmission 270 is subsequently resumed 276 when the likelihood of collision has diminished to provide sequential rather than overlapping transmission in the frequency-overlapping protocols” – See [0097]; See also Fig. 9; In response to detecting a collision, the scheduling protocol determines that the Bluetooth transmission will be delayed/prevented for a time window 278, wherein the time window is determined based on the first device type and the second device type by determining that the Bluetooth device (first device type) has a lower dynamic priority than the WLAN device (second device type));
causing to withhold one or more transmissions of the first device type during the time window and causing to send, after the time window, the one or more transmissions of the first device (“In this circumstance, the first protocol 270 is deferred 275 to permit the second protocol 272 to proceed in the open transmission window 278 so as to improve the service level 274 of the second protocol and prevent further degradation of its current service 230. This resolution 256 maintains desirable data throughput and QOS parameters 220 as the first protocol 270 may be partially degraded and still operate within the desired service level 211. The first protocol transmission 270 is subsequently resumed 276 when the likelihood of collision has diminished to provide sequential rather than overlapping transmission in the frequency-overlapping protocols” – See [0097]; See also Fig. 9; Transmissions from the Bluetooth device (first device type) are withheld during time window 278.  After the time window has passed at 276, the transmissions from the Bluetooth device are allowed/resumed).
Chen discloses determining a length of time that is long enough for the required data to be transmitted (“The time frame of the delay or discard 275 provides enough time for the first protocol 270 to transmit the required data without overlap with the second protocol 272” – See [0095]), but does not explicitly teach that the time window is determined based on a minimum time to send a packet using at least one of the first wireless protocol or the second wireless protocol.
However, Quackenbush teaches determining a time window that corresponds to a minimum time to transmit a packet according to a first protocol, wherein transmissions from a network device are prevented during the time window (See Col. 6, lines 39-48; A device determines a back off time of one slot (time window) that corresponds to a minimum size packet (e.g., 64 bytes). The device does not transmit during the back off time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the time window is determined based on a minimum time to send a packet using at least one of the first wireless protocol or the second wireless protocol.  Motivation for doing so would be to enable the device to begin transmitting as soon as the other device 

Regarding Claim 2, Chen in view of Quackenbush teaches the method of Claim 1.  Chen further teaches that the first device type comprises one or more of sensor devices, low-power devices, or slave devices (“Bluetooth slave devices are responsive to commands issued by the Bluetooth master device and transmit data in accordance with permissions granted by the Bluetooth master device” – See [0100]; The first device is a Bluetooth slave (slave device) associated with the Bluetooth protocol.  Furthermore, the Bluetooth slave is considered to be a low-power device since the Bluetooth protocol is designed for low power consumption), and
the second device type comprises one or more of smart devices, network devices, or master devices (“FIG. 1A illustrates an exemplary wireless network 100 wherein a plurality of wireless communication devices or data transfer terminals 105 operate within one or more access areas 107, 108. Each access area 107, 108 is further characterized by a wireless signal reception area wherein signals 109 produced by the wireless communication devices 105 may be received by other wireless communication devices 105 within the same access area 107, 108. The wireless communication devices 105 further utilize a plurality of wireless communication protocols 110, 111 wherein communication devices 105 within the same access area 107, 108 communicate with other communication devices 105 which operate using the same communication protocol 110, 111” – See [0039]; “In each of the above-mentioned embodiments shown in FIG. 1B and FIGS. 2A-C, the first 110 and the second 111 frequency-overlapping protocols may further desirably comprise a frequency hoping spread spectrum (FHSS) protocol such as a Bluetooth (BT) protocol and a direct sequence spread spectrum (DSSS) protocol such as wireless local area network (WLAN) protocol” – See [0048]; “the WLAN protocol may further comprise IEEE 802.11 or IEEE 802.11B standards for wireless communication” – See [0050]; The WLAN device 

Regarding Claim 3, Chen in view of Quackenbush teaches the method of Claim 1.  Chen further teaches that the first wireless protocol is based on a low-power communication technique (“The Bluetooth protocol is designed primarily for short-range wireless communication” – See [0007]; The Bluetooth protocol (first wireless protocol) is a low-power protocol), and
the second wireless protocol is based on a high-power communication technique (“the WLAN protocol may further comprise IEEE 802.11 or IEEE 802.11B standards for wireless communication” – See [0050]; The IEEE 802.11/WiFi protocol (second wireless protocol) is a high-power protocol).

Regarding Claim 4, Chen in view of Quackenbush teaches the method of Claim 1.  Chen further teaches that the first wireless protocol comprises one or more of ZigBee, Bluetooth, or Z-Wave (“The Bluetooth protocol is designed primarily for short-range wireless communication” – See [0007]).

Regarding Claim 5, Chen in view of Quackenbush teaches the method of Claim 1.  Chen further teaches prioritizing the one or more transmissions based on the first device type or the second device type (“Resolution B type collisions 256 are characterized by the first colliding protocol 270 having a higher basic priority 215 than the second colliding protocol 272” – See [0097]; “Thus in Resolution B 256, lower basic priority traffic is given a higher dynamic priority to insure that current service for each traffic type remains within desired service levels 211” – See [0090]; See also Fig. 9; In the “Resolution B” example of Fig. 9, the Bluetooth device (first device type) has a lower dynamic priority than the WLAN/802.11 device (second device type).  Thus, WLAN devices are prioritized over BT devices).

“the WLAN protocol may further comprise IEEE 802.11 or IEEE 802.11B standards for wireless communication” – See [0050]; The IEEE 802.11 (WiFi) protocol is a long-range protocol).

Regarding Claim 8, Chen teaches a method comprising:
determining, based on a scheduling protocol, a time window comprising a length of time, wherein the scheduling protocol prioritizes transmissions based on one or more device types (“Resolution B type collisions 256 are characterized by the first colliding protocol 270 having a higher basic priority 215 than the second colliding protocol 272 … In this circumstance, the first protocol 270 is deferred 275 to permit the second protocol 272 to proceed in the open transmission window 278” – See [0097]; “Thus in Resolution B 256, lower basic priority traffic is given a higher dynamic priority to insure that current service for each traffic type remains within desired service levels 211” – See [0090]; See also Fig. 9; In the “Resolution B” example of Fig. 9, Bluetooth protocol 270 has a lower dynamic priority than WLAN/802.11 protocol 272.  Thus, WLAN devices are prioritized over Bluetooth devices.  Accordingly, time window 278 is determined and the Bluetooth device does not transmit during time window 278),
wherein a first device type is associated with a first wireless protocol and a second device type is associated with a second wireless protocol (“In each of the above-mentioned embodiments shown in FIG. 1B and FIGS. 2A-C, the first 110 and the second 111 frequency-overlapping protocols may further desirably comprise a frequency hoping spread spectrum (FHSS) protocol such as a Bluetooth (BT) protocol and a direct sequence spread spectrum (DSSS) protocol such as wireless local area network (WLAN) protocol” – See [0048]; “the WLAN protocol may further comprise IEEE 802.11” – See [0050]; The first device type is a Bluetooth device associated with the Bluetooth protocol and the second device type is a WLAN device associated with the IEEE 802.11 protocol), and
“In this circumstance, the first protocol 270 is deferred 275 to permit the second protocol 272 to proceed in the open transmission window 278 so as to improve the service level 274 of the second protocol and prevent further degradation of its current service 230. This resolution 256 maintains desirable data throughput and QOS parameters 220 as the first protocol 270 may be partially degraded and still operate within the desired service level 211. The first protocol transmission 270 is subsequently resumed 276 when the likelihood of collision has diminished to provide sequential rather than overlapping transmission in the frequency-overlapping protocols” – See [0097]; See also Fig. 9; Transmissions from the Bluetooth device (first device type) are withheld during time window 278.  After the time window has passed at 276, the transmissions from the Bluetooth device are allowed/resumed).
Chen discloses determining a length of time that is long enough for the required data to be transmitted (“The time frame of the delay or discard 275 provides enough time for the first protocol 270 to transmit the required data without overlap with the second protocol 272” – See [0095]), but does not explicitly teach that the time window is determined based on a minimum time to send a packet using at least one of the first wireless protocol or the second wireless protocol.
However, Quackenbush teaches determining a time window that corresponds to a minimum time to transmit a packet according to a first protocol, wherein transmissions from a network device are prevented during the time window (See Col. 6, lines 39-48; A device determines a back off time of one slot (time window) that corresponds to a minimum size packet (e.g., 64 bytes). The device does not transmit during the back off time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the scheduling protocol defines the length of time based 

Regarding Claim 10, Chen in view of Quackenbush teaches the method of Claim 8.  Chen further teaches that causing to withhold transmissions from the device type comprises withholding transmissions associated with at least one of the first wireless protocol or the second wireless protocol (“Resolution B type collisions 256 are characterized by the first colliding protocol 270 having a higher basic priority 215 than the second colliding protocol 272 … In this circumstance, the first protocol 270 is deferred 275 to permit the second protocol 272 to proceed in the open transmission window 278” – See [0097]; See also Fig. 9; Withholding transmissions from the Bluetooth device (device type) includes withholding transmissions associated with the Bluetooth protocol).

Regarding Claim 11, Chen in view of Quackenbush teaches the method of Claim 8.  Chen further teaches that the scheduling protocol defines the time window based on the one or more device types (“In this circumstance, the first protocol 270 is deferred 275 to permit the second protocol 272 to proceed in the open transmission window 278 so as to improve the service level 274 of the second protocol and prevent further degradation of its current service 230. This resolution 256 maintains desirable data throughput and QOS parameters 220 as the first protocol 270 may be partially degraded and still operate within the desired service level 211. The first protocol transmission 270 is subsequently resumed 276 when the likelihood of collision has diminished to provide sequential rather than overlapping transmission in the frequency-overlapping protocols” – See [0097]; See also Fig. 9; In response to detecting a collision, the scheduling protocol determines that the Bluetooth transmission will be delayed/prevented for a time window 278, wherein the time window is determined based on the first 

Regarding Claim 24, Chen in view of Quackenbush teaches the method of Claim 1.  Chen further teaches causing to send, during the time window, one or more transmissions of the second device type to be sent; and causing to withhold, after the time window, the one or more transmissions of the second device type (“In this circumstance, the first protocol 270 is deferred 275 to permit the second protocol 272 to proceed in the open transmission window 278 so as to improve the service level 274 of the second protocol and prevent further degradation of its current service 230. This resolution 256 maintains desirable data throughput and QOS parameters 220 as the first protocol 270 may be partially degraded and still operate within the desired service level 211. The first protocol transmission 270 is subsequently resumed 276 when the likelihood of collision has diminished to provide sequential rather than overlapping transmission in the frequency-overlapping protocols” – See [0097]; See also Fig. 9; As shown in the “Resolution B” example of Fig. 9, the WLAN transmissions (transmissions of the second device type) are sent during the time window 278, and the WLAN transmissions are withheld (i.e., no data sent) after the time window ends at 276).

Claims 7, 9, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2002/0136233) in view of Quackenbush et al. (US 6,181,708) and further in view of Agarwal et al. (US 2017/0230908).

Regarding Claim 7, Chen in view of Quackenbush teaches the method of Claim 2.  Chen and Quackenbush do not explicitly teach that causing to withhold the one or more transmissions of the first device type comprises turning off a transmitter associated with the first wireless protocol.
“The BT module 116 may enter a DTX mode in which transmissions are disabled” – See [0057]; “The BT module 116 may disable 206 a BT transmitter 120 during the silent period … In an implementation, the BT module 116 may turn off the BT transmitter 120” – See [0070]; “If the BT module 116 determines 506 that it is not in DTX mode, then the BT module 116 may enter 508 DTX mode … The BT module 116 may then turn off 512 its BT transmitter 120” – See [0090]; Withholding Bluetooth transmissions (transmissions of the first device type) comprises turning off a Bluetooth transmitter during a silent period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that causing to withhold the one or more transmissions of the first device type comprises turning off a transmitter associated with the first wireless protocol.  Motivation for doing so would be to reduce power consumption and free RF resources for other coexistence operations (See Agarwal, [0082]).

Claim 9 is rejected based on reasoning similar to Claim 7.

Regarding Claim 22, Chen in view of Quackenbush teaches the method of Claim 1.  Chen and Quackenbush do not explicitly teach that causing to send, after the time window, the one or more transmissions of the first device type to be transmitted comprises turning on a transmitter associated with the first wireless protocol.
However, Agarwal teaches turning on a transmitter associated with the first wireless protocol after a time window where transmissions of the first wireless protocol are withheld (“The BT module 116 may enter a DTX mode in which transmissions are disabled” – See [0057]; “the BT module 116 may exit 516 DTX mode and turn on 518 its BT transmitter 120” – See [0092]; After the DTX time period where transmissions are withheld, the transmitter is turned on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that causing to send, after the time window, the one or more transmissions of the first device type to be transmitted comprises turning on a transmitter associated with the first wireless protocol for the same reasons as those given with respect to Claim 7.

Claim 23 is rejected based on reasoning similar to Claim 22.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2002/0136233) in view of Quackenbush et al. (US 6,181,708) and further in view of Banerjea (US 2010/0009725).

Regarding Claim 13, Chen in view of Quackenbush teaches the method of Claim 8.  Chen and Quackenbush do not explicitly teach causing to send timing information associated with the time window to a network device of the device type.
However, Banerjea teaches sending the timing information to a network device of the device type (“In this case. IEEE 802.11v includes a co-located interference message that may be sent from local device 101 to remote device 102 to identify time periods in which transmissions are not exchanged between local device 101 and remote device 102 so that multiple radios in the same device do not interfere with each other (e.g., if a BT transmission is occurring in a BT AMP system, the 802.11 transmission may be shut down so the two protocols do not interfere with each other)” – See [0034]; A co-located interference message which identifies time periods (timing information) is sent to a network device).


Regarding Claim 21, Chen in view of Quackenbush teaches the method of Claim 1.  Chen and Quackenbush do not explicitly teach causing to send timing information associated with the time window to a device of the second device type.
However, Banerjea teaches sending the timing information to a network device of the device type (“In this case. IEEE 802.11v includes a co-located interference message that may be sent from local device 101 to remote device 102 to identify time periods in which transmissions are not exchanged between local device 101 and remote device 102 so that multiple radios in the same device do not interfere with each other (e.g., if a BT transmission is occurring in a BT AMP system, the 802.11 transmission may be shut down so the two protocols do not interfere with each other)” – See [0034]; A co-located interference message which identifies time periods (timing information) is sent to a device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include causing to send timing information associated with the time window to a device of the second device type.  Motivation for doing so would be to reduce power consumption during periods specified in the communication schedule when data is not transferred (See Banerjea, [0063]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2002/0136233) in view of Quackenbush et al. (US 6,181,708) and further in view of Duvvuri et al. (US 8,942,201).

Regarding Claim 14, Chen in view of Quackenbush teaches the method of Claim 8.  Chen and Quackenbush do not explicitly teach that causing to withhold transmissions from the device type comprises disabling transmission of beacons during the time window.
However, Duvvuri teaches disabling transmission of beacons during a time window (See Col. 8, lines 9-18; A device is prevented from transmitting a beacon frame during a backoff window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to disable transmission of beacons during the time window.  Motivation for doing so would be to reduce the probability of beacon collisions, which improves timing synchronization between devices (See Duvvuri, Col. 2, lines 9-11).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjea (US 2010/0009725) in view of Quackenbush et al. (US 6,181,708).

Regarding Claim 15, Banerjea teaches a method comprising:
receiving, by a device, from a wireless access point, timing information indicative of a time window comprising a length of time, wherein the device is a device type of one or more device types, wherein each device type of the one or more device types is associated with a respective different wireless protocol, wherein the time window is defined based on the one or more device types (“At 302, a communication schedule is generated … At 304, the message is sent from the local device to remote device” – See [0062]; “In this case. IEEE 802.11v includes a co-located interference message that may be sent from local device 101 to remote device 102 to identify time periods in which transmissions are not exchanged between local device 101 and remote device 102 so that multiple radios in the same device do not interfere with each other (e.g., if a BT transmission is occurring in a BT AMP system, the 802.11 transmission may be shut down so the two protocols do not interfere with each other).” – See [0034]; “The message may communicate information to the remote device concerning, for example, start times, duration, and periodicity of the transmissions from the local device to the remote device” – See [0062]; The remote device receives timing information from local device 101 (wireless access point) based on a scheduling protocol which uses an IEEE 802.11v co-located interference message.  The timing information includes a time period (time window), wherein the device is a device of one or more device types (e.g., Bluetooth device, 802.11 device, and so on).  Additionally, the Bluetooth device is associated with the Bluetooth protocol and the 802.11 device is associated with IEEE 802.11 protocol.  The time window is defined based on the one or more device types by allowing transmissions from one device type (e.g., Bluetooth devices) and preventing transmissions from another device type (e.g., 802.11 devices)),and
causing to send, to the wireless access point based on the timing information, information during the time window (“At 305, the local device communicates with the remote device according to the communication schedule in the message. This may include periodically alternating between transmitting for a time period and not transmitting for a time period” – See [0062]; The remote device (client) transmits data to the local device (access point) during the scheduled time window).
Banerjea does not explicitly teach that the time window is defined based on a minimum time to send a packet using at least one of the different wireless protocols.
However, Quackenbush teaches defining a time window based on a minimum time to send a packet according to a first protocol, wherein transmissions from a network device are prevented during the time window (See Col. 6, lines 39-48; A device determines a back off time of one slot (time window) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjea such that the time window is defined based on a minimum time to send a packet using at least one of the different wireless protocols.  Motivation for doing so would be to enable the device to begin transmitting as soon as the other device completes transmitting (See Quackenbush, Col. 6, lines 46-48).  Thus, the time window where the device is prevented from transmitting is not unnecessarily long.

Regarding Claim 16, Banerjea in view of Quackenbush teaches the method of Claim 15.  Banerjea further teaches synchronizing a first clock of the device with a second clock of the wireless access point based on the timing information (“Timer 221-223 may be time synchronization field ("TSF") timers that maintain the timing for the communication schedules” – See [0038]; Remote device (client) includes timer 222 (first clock) and local device (access point) includes timer 221 (second clock) which are in synchronization which each other based on a time synchronization field (timing information)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjea (US 2010/0009725) in view of Quackenbush et al. (US 6,181,708) and further in view of Chen et al. (US 2002/0136233).

Regarding Claim 19, Banerjea in view of Quackenbush teaches the method of Claim 15.  Banerjea and Quackenbush do not explicitly teach prioritizing transmissions based on the one or more device types.
“Resolution B type collisions 256 are characterized by the first colliding protocol 270 having a higher basic priority 215 than the second colliding protocol 272 … In this circumstance, the first protocol 270 is deferred 275 to permit the second protocol 272 to proceed in the open transmission window 278” – See [0097]; “Thus in Resolution B 256, lower basic priority traffic is given a higher dynamic priority to insure that current service for each traffic type remains within desired service levels 211” – See [0090]; See also Fig. 9; In the “Resolution B” example of Fig. 9, Bluetooth protocol 270 has a lower dynamic priority than WLAN/802.11 protocol 272.  Thus, WLAN devices are prioritized over Bluetooth devices.  Accordingly, time window 278 is determined and the Bluetooth device does not transmit during time window 278.  In [0095], Chen discloses further examples where Bluetooth devices are prioritized over WLAN devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjea to include prioritizing transmissions based on the one or more device types.  Motivation for doing so would be to ensure that acceptable quality of service is maintained for each of the one or more device types and to improve load balancing (See Chen, [0017]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjea (US 2010/0009725) in view of Quackenbush et al. (US 6,181,708) and further in view of Cherian et al. (US 2014/0329498).

Regarding Claim 20, Banerjea in view of Quackenbush teaches the method of Claim 15.  Banerjea and Quackenbush do not explicitly teach causing to send the information comprises sending a probe request.
However, Cherian teaches that sending information from a device comprises sending a probe request (“In other embodiments, the STAs 106 request information about the wireless network managed by the AP 104 by transmitting probe requests. The STAs 106 can transmit one or more probe requests, for example, when they have not yet seen a beacon, to obtain additional information about the AP 104, and/or to determine which APs are in range” – See [0067]; STA 106 (client) transmits a probe request to an AP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjea’s client to transmit a probe request.  Motivation for doing so would be to allow the client to obtain additional information about the access point (See Cherian, [0067]).

Response to Arguments
On pages 4-6 of the Appeal Brief, Applicant argues:
“1. The cited references do not teach or suggest “determining ... based on the first device type or the second device type, and based on a minimum time to send a packet using at least one of the first wireless protocol or the second wireless protocol, a length of time”
Independent claim 1 recites, in part, “determining, based on the collision, and based on the first device type or the second device type, and based on a minimum time to send a packet using at least one of the first wireless protocol or the second wireless protocol, a length of time.” The Office Action alleges that Chen teaches determining, based on the collision, and based on the first device type or the second device type, a length of time. Office Action, p. 3. The Office Action directs Appellant’s attention to paragraph 97 and Figure 9 of Chen. Id. The Office Action admits that Chen does not teach that the length of time is based on a minimum time to send a packet using at least one of the first wireless protocol and the second wireless protocol. Id. at p. 4. However, the Office Action alleges Quackenbush teaches this portion of claim 1 and directs Appellant’s attention to column 6, lines 39-48 of Quackenbush. Id. Appellant respectfully disagrees. Nothing in Chen or Quackenbush, alone or in combination, teaches determining a length of time “based on the first device type or the second device type,” as claimed.
In a first example, Chen is directed to methods of collision resolution in a wireless network with multiple frequency-overlapping protocols that exchange information between devices. Chen, Abstract and ¶94. In this first example, Chen also teaches that, for certain types of collisions, messages received in a first protocol (e.g., Bluetooth) have a higher priority than messages received in a second protocol (e.g., WLAN) and the second protocol is operating within a desirable service level. Chen, ¶95. In the situation of this first example, Chen teaches that the messages in the second protocol (e.g, WLAN) are delayed and the messages in the first protocol are transmitted. Id. at ¶95 and FIG. 9. Chen describes the delay as sufficient for the first protocol to transmit the required data without overlap with the second protocol. Id.
Chen teaches that, for other types of collisions of protocol types, messages received in the first protocol (e.g, Bluetooth) have a higher priority than messages received in the second protocol (e.g, WLAN). Id. at ¶97, In this second example, Chen also teaches that the first protocol is operating within acceptable service levels while the second protocol is operating below a desired service level. Id. In the situation of this second example, Chen teaches that the messages in the first protocol (e.g, Bluetooth) are delayed in favor of the messages in the second protocol (e.g, WLAN) to improve the service level of messages being sent in the second protocol. Id. at ]}97 and FIG. 9. Chen teaches that the first protocol is delayed until the likelihood of collision has diminished. Id. at ¶97.
In a third example, Chen teaches that, for other types of collisions, the transmission of messages received in the first protocol (e.g, Bluetooth) and messages in the second protocol (e.g, WLAN) both operate below a desired service level. Chen, ¶99. In this situation, Chen teaches “it is desirable to improve data throughput in the protocol with the highest basic priority.” Id. As such, the messages in the second protocol (e.g, WLAN) are delayed while the messages in the first protocol (e.g., Bluetooth) are allowed to proceed without conflict in the open transmission window with WLAN transmissions being subsequently resumed when the potential for conflict has been avoided. Id.
Thus, in each case, Chen teaches creating a window for delaying messages solely based on the particular message protocol. However, nothing in Chen teaches or suggests “determining ... based on the first device type or the second device type..., a length of time,” as recited in claim 1. In the Office Action, the Patent Office attempts to show the decision is made on device type by naming the devices based on the protocol. Office Action, pp. 3-4. For example, the Office Action states that “the time window is determined based on the first device type and the second device type by determining that the Bluetooth device (first device type) has a lower dynamic priority than the WLAN device (second device type).” Id. This is improper as the Office Action is trying to satisfy two separate elements, the wireless protocol and the device type with a single feature of Chen. Further, as shown above, Chen clearly teaches that it is only concerned with selecting which messaging protocol to delay based on which messaging protocol is given priority and/or which messaging protocol is operating below a desired service level. Chen is devoid of discussion with regard to any decisions being made with respect to device types.”
The Examiner respectfully disagrees.  According to the broadest reasonable interpretation, a “first device type” and a “second device type” may include devices that operate using different communication protocols.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Claim 1 does not recite any specific limitations which would differentiate the first and second device type, other than “the first device type is associated with a first wireless protocol” and “the second device type is associated with a second wireless protocol”.  Since the only aspect in which the claimed first device typed and the claimed second device type differ is their use of different (i.e., first and second) wireless protocols, a device that uses one protocol is considered to be a different device type than another device using a different protocol.   As shown “the WLAN protocol may further comprise IEEE 802.11 or IEEE 802.11B standards for wireless communication” – See [0050]).  Accordingly, the Bluetooth and WLAN devices correspond to respectively different device types.
In the “resolution B” portion of Fig. 9 in Chen, a time window 278 is determined.  The time window 278 shown in Fig. 9 is when the Bluetooth device (first device) stops transmitting due to a collision at 275, and the WLAN device (second device) is allowed to transmit.  The time window 278 starts at 275 when the collision occurs and ends at 276.  In Chen, the time window being “based on the first device type and second device type” is based on the WLAN/second device having a higher priority than the Bluetooth/first device.  Thus, the time window 278 that the Bluetooth device stops transmitting is based on the WLAN device having a higher priority than the Bluetooth device.  In another example, the determination of the time window 278 for the Bluetooth device could be based on the Bluetooth device/protocol having acceptable service level and the WLAN device not having an acceptable service level (“Resolution B type collisions 256 are characterized by the first colliding protocol 270 having a higher basic priority 215 than the second colliding protocol 272. Furthermore, the first colliding protocol 270 is characterized as being within acceptable service level parameters 274 while the second colliding protocol 272 is operating below the desired service level range 274” – See [0097]).
As such, Chen teaches “determining ... based on the first device type or the second device type, … a length of time.”

On pages 6-7 of the Appeal Brief, Applicant argues:
“In addition, Quackenbush  fails to make up for the lack or teaching in Chen. Quackenbush  is generally directed to a network architecture that provides improved aggregation of multiple network devices. Quackenbush , col. 1:7-10. Quackenbush teaches a hub that receives transmitted signals from multiple devices. Id. at col. 6:9-10. When a collision is detected between two or more devices, Quackenbush  teaches an arbiter that allows the highest priority device to keep transmitting. Id. at col. 6:13-16. Quackenbush  teaches sending a signal (e.g., a CLSN signal or collision signal) of a collision to all the other devices sending colliding messages. Id. at col. 6:16-18. Quackenbush  further teaches that, after receiving the CLSN signal, the other waiting devices wait either zero or one slot times, with one slot time being equivalent to transmitting 64 bytes, the minimum packet size. Id. at col. 6:39-46.
Thus, Quackenbush  teaches sending a signal that causes all but one of the devices to stop transmitting signals, once the collision is identified, for a time period equal to the minimum time to send a packet for the LAN protocol. However, as with Chen, nothing in Quackenbush  teaches or suggests that the length of time is also determined “based on the first device type or the second device type,” as recited in claim 1. Instead, the length of time in Quackenbush is only based on a wireless protocol.
Therefore, the combination of Chen and Quackenbush does not teach, suggest, or disclose, “determining, based on the collision, and based on the first device type or the second device type, and based on a minimum time to send a packet using at least one of the first wireless protocol or the second wireless protocol, a length of time,” as recited in claim 1.”
In response to Applicant’s arguments that “as with Chen, nothing in Quackenbush teaches or suggests that the length of time is also determined ‘based on the first device type or the second device type,’ as recited in claim 1”, the Examiner notes that the Quackenbush reference is not relied upon with respect to teaching that “the length of time is also determined ‘based on the first device type or the second device type’.”  As shown in the arguments above, this feature is taught by Chen.

On pages 7-9 of the Appeal brief, Applicant argues:
“1. The cited references do not teach or suggest “wherein the scheduling protocol prioritizes transmissions based on one or more device types”
Independent claim 8 recites in part, “determining, based on a scheduling protocol, a time window comprising a length of time, wherein the scheduling protocol prioritizes transmissions based on one or more device types.” The Office Action alleges that Chen teaches the scheduling protocol prioritizing transmissions based on one or more device types and directs Appellant’s attention to paragraphs 90, 97, and Figure 9 of Chen for support. Office Action, p. 7. Appellant respectfully disagrees. Nothing in Chen, alone or in combination with any of the other cited art, teaches “wherein the scheduling protocol prioritizes transmissions based on one or more device types,” as recited in claim 8.
Chen teaches a first example where, for certain types of collisions, messages received in a first protocol (e.g., Bluetooth) have a higher priority than messages received in a second protocol (e.g, WLAN). Chen further teaches in this first example that the second protocol is operating within a desirable service level. Chen, ¶95. In the situation of this first example, Chen teaches that the messages in the second protocol (e.g, WLAN) are delayed and the messages in the first protocol are transmitted. Id. at ¶95 and FIG. 9. Chen describes the delay as sufficient for the first protocol to transmit the required data without overlap with the second protocol. Id.
In a second example, Chen teaches that, for other types of collisions of protocol types, messages received in the first protocol (e.g., Bluetooth) have a higher priority than messages received in the second protocol (e.g., WLAN). Id. at ¶97, In this second example, Chen also teaches that the first protocol is operating within acceptable service levels while the second protocol is operating below a desired service level. Id. In the situation of this second example, Chen teaches that the messages in the first protocol (e.g, Bluetooth) are delayed in favor of the messages in the second protocol (e.g, WLAN) in order to improve the service level of messages being sent in the second protocol. Id. at ¶97 and FIG. 9. Chen teaches that the first protocol is delayed until the likelihood of collision has diminished. Id. at ¶97.
In a third example, Chen teaches that for other types of collisions, the transmission of messages received in the first protocol (e.g, Bluetooth) and messages in the second protocol (e.g, WLAN) both operate below a desired service level. Chen, ¶99. In this situation, Chen teaches “it is desirable to improve data throughput in the protocol with the highest basic priority.” Id. As such, Chen teaches that the messages in the second protocol (e.g, WLAN) are delayed while the messages in the first protocol (e.g., Bluetooth) are allowed to proceed without conflict in the open transmission window with the WLAN transmissions being subsequently resumed when the potential for conflict has been avoided. Id.
Thus, as discussed above in Section VII(B)(1), Chen teaches selecting which messaging protocol to delay based on which messaging protocol is given priority and/or which messaging protocol is operating below a desired service level. Chen, ¶¶94-99, Chen then teaches prioritizing messages in one message protocol over messages in a second message protocol. Id. In the Office Action, the Patent Office attempts to show the decision is made on device type by naming the devices based on the protocol. Office Action, pp. 3-4. For example, the Office Action states that “the time window is determined based on the first device type and the second device type by determining that the Bluetooth device (first device type) has a lower dynamic priority than the WLAN device (second device type)” Id. This is improper as the Office Action is trying to satisfy two separate elements, the wireless protocol and the device type with a single feature of Chen. Further, as shown above, Chen clearly teaches that it is only concerned with the type of wireless protocol of the message and not the device type.
Thus, Chen teaches prioritizing based on the type of protocol the message is transmitted in, not the type of device. In fact, Chen is silent as to prioritizing transmissions based on any kind of device type. Further, Quackenbush, Agarwal, Banerjea, Duvvuri, and Cherian fail to make up for the lack of teaching in Chen. Therefore, the Office Action fails to present a prima facie case of obviousness. For at least these reasons, Appellant respectfully requests that the rejection of claim 8 be reversed.”

The Examiner respectfully disagrees.  As shown in the arguments above, the Examiner shows how Chen’s Bluetooth and WLAN devices correspond to the claimed first and second device types.  Additionally, Chen discloses that WLAN has a higher dynamic priority than Bluetooth (“Resolution B type collisions 256 are characterized by the first colliding protocol 270 having a higher basic priority 215 than the second colliding protocol 272 … In this circumstance, the first protocol 270 is deferred 275 to permit the second protocol 272 to proceed in the open transmission window 278” – See [0097]; “Thus in Resolution B 256, lower basic priority traffic is given a higher dynamic priority to insure that current service for each traffic type remains within desired service levels 211” – See [0090]; See also Fig. 9).  In the “Resolution B” example of Fig. 9, Bluetooth protocol 270 has a lower dynamic priority than WLAN/802.11 protocol 272.  Thus, WLAN devices are prioritized over Bluetooth devices.  When a collision occurs at 275, the Bluetooth transmissions are deferred while the lower-priority WLAN transmissions are allowed to continue, which provides prioritized scheduling based on the device type.

On pages 9-10 of the remarks, Applicant argues:
“1. The cited references do not teach or suggest “wherein the time window is defined based on the one or more device types and a minimum time to send a packet using at least one of the different wireless protocols”
Independent claim 15 recites in part, “receiving, by a device, from a wireless access point, timing information indicative of a time window comprising a length of time, wherein the device is a device type of one or more device types, wherein each device type of the one or more device types is associated with a respective different wireless protocol, wherein the time window is defined based on the one or more device types and a minimum time to send a packet using at least one of the different wireless protocols.” The Office Action alleges that a combination of Banerjea and Quackenbush teaches “wherein the time window is defined based on the one or more device types and a minimum time to send a packet using at least one of the different wireless protocols,” with Banerjea teaching “wherein the time window is defined based on one or more device types.” Office Action, p. 14. In support, the Office Action directs Appellant’s attention to paragraphs 34 and 62 of Banerjea. Appellant respectfully disagrees. Nothing in Banerjea, alone or in combination with any of the other cited art, teaches “wherein the time window is defined based on one or more device types,” as recited in claim 15.
Banerjea is generally directed to a method of reducing power consumption in wireless devices. Banerjea, Abstract. Banerjea teaches that the message may be “transmitted using a preexisting message specified by the wireless protocol being used.” Id. at ¶34. “For example, the Bluetooth protocol includes activity reporting which allows wireless communication to take into account certain types of interference.” Id. Banerjea also teaches IEEE 802.11v protocol “includes a co-located interference message that may be sent from local device 101 to remote device 102 to identify time periods in which transmissions are not exchanged.” Id.
Thus, Banerjea teaches selecting a message to send from one device to another device based on the particular messaging protocol. While Banerjea teaches the pre-existing message may include a Banerjea that the time window is “defined based on the one or more device types,” as recited in claim 15. In fact, Banerjea is silent as to defining a time window “based on the one or more device types.” Furthermore, Quackenbush, Agarwal, Chen, Duvvuri, and Cherian fail to make up for the lack of teaching in Banerjea. Therefore, the Office Action fails to present a prima facie case of obviousness. For at least these reasons, Appellant respectfully requests that the rejection of claim 15 be reversed.”

The Examiner respectfully disagrees.  In response to Applicant’s argument that the Banerjea does not teach that the time window is “defined based on the one or more device types,” the Examiner relies upon the same reasoning given above in the arguments for Claim 1.  Specifically, a Bluetooth device that uses Bluetooth protocol and a WLAN device that uses the 802.11 protocol correspond to the claimed “one or more device types, wherein each device type of the one or more device types is associated with a respective different wireless protocol.”
In Banerjea, an access point (local device 101) sends a message including timing information that defines time periods (i.e., a time window) where devices using one protocol (e.g., Bluetooth) are allowed to transmit and devices using another protocol (e.g., 802.11) are prevented from transmitting (“In this case. IEEE 802.11v includes a co-located interference message that may be sent from local device 101 to remote device 102 to identify time periods in which transmissions are not exchanged between local device 101 and remote device 102 so that multiple radios in the same device do not interfere with each other (e.g., if a BT transmission is occurring in a BT AMP system, the 802.11 transmission may be shut down so the two protocols do not interfere with each other)” – See [0034]).  Thus, a time window is defined based on one or more device types (e.g., Bluetooth and 802.11) such that devices of one type (e.g., Bluetooth) transmit during the time window while devices of another type (e.g., 802.11) are prevented from transmitting.

On pages 10-11 of the remarks, Applicant argues:
“2. The Office Action fails to provide a proper motivation to combine Quackenbush with Banerjea
See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” KSR, 550 U.S. at 398, 82 USPQ2d at 1396.
The claimed invention as a whole must be compared to the prior art references. Claim limitations are not puzzle pieces to be matched to atomized prior art reference suggestions, and thus examined out of context. Only if the prior art aligns with the claimed invention in principles of operation may a combination of prior art references render a claim obvious.
Although factual findings made by Office personnel are the necessary underpinnings to establish obviousness, once the findings of fact are articulated, Office personnel must provide an explanation to support an obviousness rejection under 35 U.S.C. § 103. 35 U.S.C. § 132 requires that the Applicant be notified of the reasons for the rejection of the claim so that he or she can decide how best to proceed. Clearly setting forth findings of fact and the rationale(s) to support a rejection in an Office Action is required. The key to supporting any rejection under 35 U.S.C.
§ 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. As noted above, the Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit.
Here, the Office Action fails to provide a basis for combining the teachings of Quackenbush with that of Banerjea. With regard to the rejection of claim 15, the Office Action states “[I]t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the time window is defined based on a minimum time to send a packet using at least one of the different wireless protocols.” Office Action, pp. 15-16. However, claim 15 was rejected by the Patent Office based on a combination of Banerjea and Quackenbush, not Chen. Further, the Patent Office never puts forth a basis for combining Banerjea and Quackenbush. In addition, the Office Action states that the motivation to combine Banerjea and Quackenbush “would be to enable the device to begin transmitting as soon as the other device completes transmitting (See Chen, Col. 6, lines 46-48).” Id. Thus, the Patent Office’s alleged motivation to combine Banerjea and Quackenbush is found in Chen, which is improper. Therefore, the Office Action has failed to properly identify any form of rational underpinnings required to support a conclusion of obviousness over the proposed combination Banerjea and Quackenbush. This is an additional reason why claim 15 is nonobvious and allowable over the cited references. Accordingly, Applicant respectfully requests the rejection of claim 15 under § 103 be reversed.”

In the previous Office Action, the rejection of Claim 15 under 35 U.S.C. 103 mistakenly made reference to Chen, when it was not one of the references that was relied upon as the actual basis of the rejection.  Thus, the statement of obviousness and rationale to combine references was incorrect.  The Applicant’s arguments have been considered but are moot since they are based on a technical error in the previous Office Action that has been corrected in the present Office Action.

Examiner Note
In order to overcome the prior art of record and place the application in condition for allowance, the Examiner suggests amending the claims to further specify that the “time window” is set to different lengths such that a first time window length is used for the first wireless protocol and a second time window length is used for the second wireless protocol.  See paragraph [0031] in the specification for support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478                                                                                                                                                                                          

/EDAN ORGAD/               Supervisory Patent Examiner, Art Unit 2414